

117 HR 3896 IH: Critical Mineral Access Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3896IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Carter of Georgia (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Better Utilization of Investments Leading to Development Act of 2018 to authorize support in high-income economy countries for projects involving development or processing of covered critical materials if such support furthers the national security interests of the United States.1.Short titleThis Act may be cited as the Critical Mineral Access Act. 2.Amendments to Better Utilization of Investments Leading to Development Act of 2018Section 1412(b) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9612(b)) is amended—(1)by striking The purpose and inserting the following: (1)In generalThe purpose;(2)by striking shall be to and inserting the following: shall be—(A)to;(3)by striking the United States. and inserting the following: the United States; and(B)to provide support under title II in high-income economy countries for projects involving development or processing of covered critical materials if such support furthers the national security interests of the United States.;(4)by striking In carrying out and inserting the following: (2)Consideration of certain criteriaIn carrying out; and(5)by adding at the end the following:(3)DefinitionsIn paragraph (1)(B):(A)Covered critical materials(i)In generalThe term covered critical materials means aluminum (bauxite), antimony, arsenic, barite, beryllium, bismuth, cesium, chromium, cobalt, fluorspar, gallium, germanium, graphite (natural), hafnium, helium, indium, lithium, magnesium, manganese, niobium, platinum group metals, potash, the rare earth elements group, rhenium, rubidium, scandium, strontium, tantalum, tellurium, tin, titanium, tungsten, uranium, vanadium, and zirconium.(ii)Rare earth elements groupIn clause (i), the term rare earth elements group means lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, scandium, yttrium.(B)High-income economy countryThe term high-income economy country means a country with a high-income economy, as defined by the International Bank for Reconstruction and Development and the International Development Association (collectively referred to as the World Bank)..